 

Exhibit 10.1

 
PRIVATE & CONFIDENTIAL
 
TERM SHEET
 
This Term Sheet sets out the understanding between HotApps International Pte Ltd
with regards to the proposed engagement of The Alpha Mind Pte Ltd (“Consultant”)
for provision of consultancy services to the Company.
 
 
COMPANY
 
 
HotApps International Pte Ltd, a company incorporated in Singapore, registration
no. 201414877D and having its office at 7 Temasek Boulevard #29-01B Suntec Tower
One Singapore 038987 (“Company”).
 
CONSULTANT
 
Company would like to engage The Alpha Mind Pte Ltd, a company incorporated in
Singapore, registration no. 2009137393G (“Consultant”) to provide consultancy
services to the Company.
 
During the term of engagement, its sole member and director, Mr Tay Kiat Ming,
Eugene will act as Acting Chief Executive Officer of the Company (“Acting CEO”).
 
 
TERM AND COMMENCEMENT DATE
 
For an initial term of 12 months with effect 1 September 2018.
 
 
FEES
 
Consultant will be paid consultancy fees based on the following milestones -
 
1) First 12 months -S$60,600 per annum payable monthly in arrears.
 
2) To be adjusted to S$10,600 per month after successful raising of fresh funds
by the Consultant and upon receipt by the Company of or exceeding S$1 million
which funds were raised based solely on Consultant’s efforts.
 
3) To be adjusted to S$20,600 per month after successful raising of fresh funds
by the Consultant and upon receipt by the Company of or exceeding S$5 million
which were raised based solely on Consultant’s efforts.
 
 
OVERVIEW
 
It is the intention of the Company to work towards listing of its parent
company, HotApp BlockChain Inc., an OTC company in the United States,
incorporation ID. 5120182 and having its office at 4800 Montgomery Lane Suite
210 Bethesda, MD20814 (“HotApp BlockChain”) with NYSE or NASDAQ.
 
 
STOCK PERFORMANCE SHARES
 
Acting CEO shall be granted 1 million of HotApp BlockChain’s stock performance
shares upon its successful uplift to NYSE or NASDAQ. The exercise price of the
stock performance shares shall be at US$1.00 and will be vested upon completion
of 36 months’ continuous engagement (“Tenure”) with the Company.
 
Such stock performance shares can be sold only when the share price of the
HotApp BlockChain is trading at US$2 or above, at any time during the Tenure.
Sale of any shares arising from the vested stock performance shares is
restricted to no more than 5% of the daily trading volume. All unvested stock
performance shares will not be due and will immediately become void in the event
of termination of the Consultancy Agreement.
 
 
TERMINATION
 
One (1) month’s written notice of termination from either party or fees in lieu
of notice.
 

 
 
1

 
 
 
CONFIDENTIALITY
 
Save for any disclosure made to any regulatory body (including the exchanges in
United States, Hong Kong or Singapore), each party shall keep strictly
confidential the negotiations relating to this transaction, the existence of
this transaction and the contents of this Term Sheet and shall not disclose the
name to any other person with the prior written consent of the other party.
 
 
NON-COMPETITION AND NON-SOLICITATION
 
Consultant shall not:
 
(a) be directly or indirectly engaged or concerned in (whether as an employee,
agent, independent contractor or otherwise) the conduct of any business
competing with the businesses carried on or proposed to be carried on by the
Company at any time;
 
(b) carry on for your own account either alone or in partnership or be concerned
as a director or shareholder in any company engaged in any business competing
with the Company’s business;
 
(c) assist any person, firm or company with technical advice or assistance in
relation to any business competing with the Company’s business;
 
(d) solicit or entice away or attempt to solicit or entice away from the
Company, any person, firm, company or organisation who shall at any time have
been a customer, client, distributor or agent of the Company or in the habit of
dealing with the Company;
 
(d) solicit or entice away or attempt to solicit or entice away from the Company
any person who is an officer, manager or employee of the Company whether or not
such person would commit a breach of his contract of employment by reason of
leaving the Company;
 
(e) in relation to any trade, business or company, use any name in such a way as
to be capable of or likely to be confused with the name of the Company and/or
the Group and shall use all reasonable endeavours to procure that no such name
shall be used by any other person, firm or company;
 
(f) otherwise be interested, directly or indirectly, in any business competing
with the Company’s business; or
 
(g) by any means and at any time, use any information whatsoever which you may
possess during the course of your engagement with the Company in any manner
which may cause loss or injury to the Company and/or the Group and should you
come into possession of any confidential information or trade secrets, you
undertake irrevocably and unconditionally not to disclose these to any party at
any time (whether during or after your engagement) without the Company’s prior
written consent unless or until the information is in the public domain,
whereupon to the extent that it is public this obligation shall cease.
 
 
BINDING EFFECT
 
This Term Sheet shall be legally binding and shall also be legally enforceable
in accordance with its terms in any court or competent jurisdiction.
 
 
 
PREVALENCE OF CONSULTANCY AGREEMENT
 
This Term Sheet shall be superseded by a Consultancy Agreement to be negotiated
and entered into as soon as practicable and in any event, no later than 6 months
from the date of signing of this Term Sheet.
 
 
COSTS AND EXPENSES
 
Each Party shall be responsible for its respective costs and expenses in
relation to the preparation of this Term Sheet and any transactions contemplated
thereunder.
 

 
 
2

 
 
 
TAXES
 
Consultant and CEO shall be responsible for all relevant taxes required by
applicable laws.
 
 
GOVERNING LAW AND DISPUTE RESOLUTION
 
Singapore Laws and the Parties hereby irrevocably submit to the exclusive
jurisdiction of the Singapore Courts.
 

 
Date: 14 September 2018
 
We hereby agree to the above terms and conditions:
 
Signed by:

Signed by:
 
 
/s/ Chan Heng Fai

/s/ Tay Kiat Ming Eugene
Name: CHAN HENG FAI 

Name: TAY KIAT MING EUGENE
For and on behalf of

For and on behalf of
HOTAPPS INTERNATIONAL PTE LTD
THE ALPHA MIND PTE LTD
 
 

 
                                                                                    

                                                                                   

3
